              Case 20-10343-LSS            Doc 3794       Filed 05/12/21        Page 1 of 6




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
_____________________________________
                                      ) Chapter 11
In re:                                )
                                      ) Case No. 20-10343 (LSS)
BOY SCOUTS OF AMERICA AND             )
DELAWARE BSA, LLC, 1                  ) (Jointly Administered)
                                      )
                        Debtors.      ) Objection Deadline: May 12, 2021
                                      ) at 4:00 p.m. (ET)
                                      ) Hearing Date: May 19, 2021 at 10:00 a.m. (ET)
                                                    )
                                                    )     Re: Docket Nos. 2618, 2655

             RESPONSE OF LIBERTY MUTUAL INSURANCE COMPANY
    TO THE DEBTORS’ MOTION FOR ENTRY OF ORDER (I) SCHEDULING CERTAIN
      DATES AND DEADLINES IN CONNECTION WITH CONFIRMATION OF THE
        DEBTORS’ PLAN OF REORGANIZATION, (II) ESTABLISHING CERTAIN
     PROTOCOLS, AND (III) GRANTING RELATED RELIEF AND LIMITED JOINDER

        Liberty Mutual Insurance Company, together with its affiliates and subsidiaries

(collectively, “Liberty”), by and through its undersigned counsel, hereby files this response (the

“Statement”) to the Debtors’ Motion for Entry of Order (I) Scheduling Certain Dates and

Deadlines in Connection with Confirmation of the Debtors’ Plan of Reorganization, (II)

Establishing Certain Protocols, and (III) Granting Related Relief [Docket No. 2618] (the

“Scheduling Motion”) 2 and limited joinder (the “Limited Joinder” and, together with the

Statement, Liberty’s “Response”) to the Limited Objection of the AIG Companies to Debtors’

Motion for Entry of Order (I) Scheduling Certain Dates and Deadlines in Connection with

Confirmation of the Debtors’ Plan of Reorganization, (II) Establishing Certain Protocols, and




1
        The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
        identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
        Debtor’s mailing address is 1325 West Walnut Lane, Irving, Texas 75038.
2
        Capitalized terms used herein but otherwise undefined shall have the meanings ascribed to them in the
        Scheduling Motion.
              Case 20-10343-LSS           Doc 3794       Filed 05/12/21      Page 2 of 6




(III) Granting Related Relief [Docket No. 3708] (the “AIG’s Limited Objection”). In support of

this Response, Liberty respectfully states as follows:

                                           BACKGROUND

        1.      Liberty has joined certain other insurers in opposing the Estimation Motion filed

by the Coalition, TCC, and FCR (collectively, the “Claimant Representatives”). See Opposition

of Certain Insurers to the Motion of the Coalition, TCC and FCR to Estimate Current and Future

Abuse Claims [Docket No. 2611]. Liberty will not reiterate in this Response the reasons for such

opposition other than to note that there are legal, practical, and jurisdictional limits to this Court

estimating the Debtors’ liability for over 85,000 individual claims.

        2.      At least on this point, the Debtors agree with the insurers that the Bankruptcy Court

is the appropriate forum for hearing – and denying – the Estimation Motion. The Debtors state in

the Scheduling Motion that they “object to the estimation procedures proposed by the FCR, TCC,

and the Coalition and refute that the reference should be withdrawn.” Scheduling Motion, at ¶ 11.

Unlike the Estimation Motion, which is an attempt to establish precedential findings and rulings

that the Claimant Representatives hope will be binding on the insurers and other parties for

purposes of distribution, the Debtors assert that they seek to have the Court assess the value of the

Direct Abuse Claims for a much more limited purpose. Through the Scheduling Motion, the

Debtors are requesting that the Court assess the value of “the Debtors’ aggregate liabilities for

Direct Abuse Claims for purposes of and in connection with confirmation.” Id. 3



3
    The Debtors describe the limited relief they seek through the Scheduling Motion as follows:
    By this Motion, the Debtors seek entry of the Confirmation Scheduling Order to, subject to the Court’s
    availability: (a) schedule certain dates and deadlines in connection with confirmation of the Plan and
    all related discovery (together, the “Confirmation Proceedings”) and (b) establish certain protocols in
    connection with the Confirmation Proceedings (the “Protocols”)
    Scheduling Motion, at ¶ 17.


                                                    2
               Case 20-10343-LSS          Doc 3794     Filed 05/12/21     Page 3 of 6




                                            STATEMENT

         3.       Although, as set forth below, Liberty does not agree with the proposed confirmation

schedule, Liberty does agree with the Debtors that the Estimation Motion is both unnecessary and

unproductive to resolving these cases. If any sort of assessment of the Direct Abuse Claims is

warranted, it should be for the limited purpose of confirmation.

         4.       If the Court is inclined to grant the Scheduling Motion, it is imperative that any

Order approving the Scheduling Motion clarify the limited purpose of the Debtors’ proposal.

Consistent with the Debtors’ statements in the Scheduling Motion, any ruling that this Court makes

will not have res judicata effect on any insurer, including for purposes of distribution or any later

litigation in a non-bankruptcy forum. Accordingly, Liberty requests that any Order approving the

Scheduling Motion include, at a minimum, the following language, which is adapted from the

Third Circuit Court of Appeals’ decision in In re Combustion Engineering, 391 F.3d 190 (3d. Cir.

2004):

         Notwithstanding anything to the contrary in this Order, the Plan, or any of the Plan
         Documents, nothing in this Order, the Plan, or any of the Plan documents (including
         any other provision that purports to be preemptory or supervening), including any
         assessment or estimation of the aggregate liability of Direct Abuse Claims, shall in
         any way operate to, or have the effect of, impairing any of the Insurance
         Companies’ legal, equitable or contractual rights in any respect. The rights of the
         Insurance Companies shall be determined under the Insurance Policies or Insurance
         Settlement Agreements as applicable.

                                        LIMITED JOINDER

         5.       Liberty joins in Sections II and IV of AIG’s Limited Objection for the reasons

stated therein.

                                    RESERVATION OF RIGHTS

         6.       Liberty reserves, and does not waive, any and all of its rights and defenses under

the Policies and applicable law. Liberty further reserves all rights to assert any and all such rights



                                                   3
             Case 20-10343-LSS          Doc 3794     Filed 05/12/21     Page 4 of 6




and defenses in any appropriate manner and forum. Nothing contained in this Response shall be

deemed to alter or expand any coverage that may otherwise be available under any Policies or

related agreements issued by Liberty or any settlement agreement or other adjudication to which

Liberty is a party. Liberty reserves the right to amend, supplement, alter, or modify the objections

and points raised herein, including, without limitation, the right to join in, and adopt, any

objections and responses to the Scheduling Motion and proposed confirmation schedule filed by

any other person or entity.



                          [Remainder of Page Left Blank Intentionally]




                                                 4
              Case 20-10343-LSS          Doc 3794      Filed 05/12/21      Page 5 of 6




       WHEREFORE, Liberty respectfully requests that this Court enter an Order: (i) denying

the Scheduling Motion unless (a) the proposed Order approving the Scheduling Motion is modified

as set forth herein and (b) applicable revisions are made to the proposed confirmation schedule as

set forth in the Limited Joinder; and (ii) granting Liberty such other and further relief as this Court

deems just and proper.


Dated: May 12, 2021                            SEITZ, VAN OGTROP & GREEN, P.A.

                                               /s/ R. Karl Hill
                                               R. Karl Hill (Del. Bar No. 2747)
                                               222 Delaware Avenue
                                               Suite 1500
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 888-0600
                                               Email: khill@svglaw.com

                                               -and-


                                               Douglas R. Gooding (admitted pro hac vice)
                                               Jonathan D. Marshall (admitted pro
                                               hac vice)
                                               CHOATE HALL & STEWART, LLP
                                               Two International Place
                                               Boston, MA 02110
                                               Telephone: (617) 248-5000
                                               dgooding@choate.com
                                               jmarshall@choate.com

                                               -and-

                                               Kim V. Marrkand (admitted pro hac vice)
                                               Laura Bange Stephens (admitted pro hac vice)
                                               MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                               AND POPEO PC
                                               One Financial Center
                                               Boston, MA 0211
                                               Telephone: (617) 542-6000
                                               KVMarrkand@mintz.com
                                               LBStephens@mintz.com




                                                  5
              Case 20-10343-LSS         Doc 3794      Filed 05/12/21     Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I, R. Karl Hill, hereby certify that on the 12th day of May 2021, I caused a copy of the

Statement of Liberty Mutual Insurance Company to the Debtors’ Motion for Entry of Order (I)

Scheduling Certain Dates and Deadlines in Connection with Confirmation of the Debtors’ Plan of

Reorganization, (II) Establishing Certain Protocols, and (III) Granting Related Relief and Limited

Joinder to be served to all parties by operation of the Court’s electronic filing system.

                                              /s/ R. Karl Hill
                                              R. Karl Hill, Esq. (DE No. 2747)




                                                 6
